Citation Nr: 0722034	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date (prior to November 
26, 2003) for the veteran's increased rating from 
noncompensable to 10 percent for anal fissures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
increased the disability rating for service-connected anal 
fissures from noncompensable to 10 percent, effective 
November 26, 2003.  A notice of disagreement was received in 
January 2006, a statement of the case was issued in April 
2006, and a substantive appeal was received in May 2006.  The 
veteran and his spouse presented testimony at a Board hearing 
in March 2007.

For informational purposes, the Board notes that the 
veteran's November 26, 2003, claim for an increased rating 
was denied by rating decision April 18, 2004.  The veteran 
appealed from that decision.  However, in January 2006, the 
veteran (through his representative) submitted a Statement in 
Support of the Claim (VA Form 21-4138) in which he stated 
that he wanted to "withdraw all issues on his appeal of the 
VARO Rating Decision of April 18, 2004."  The Board notes 
that this constituted a withdrawal of his increased rating 
claim.  

The RO issued the December 2005 RO rating decision which is 
the subject of this appeal, subsequently increased the 
veteran's rating from noncompensable to 10 percent.  In 
January 2006, the veteran filed a notice of disagreement in 
response to the December 2005 rating decision.  However, the 
notice of disagreement was limited to the issue of an earlier 
effective date for the 10 percent rating.  The notice of 
disagreement did not in any manner express disagreement and a 
desire to appeal the 10 percent rating assigned by the RO.  

At the March 2007 Board hearing, the veteran's testimony 
regarding a 1949 reduction in the rating for anal fissures 
from 10 percent to noncompensable was acknowledged by the 
undersigned, and the veteran and his representative were 
advised that an avenue for challenging the 1949 reduction 
would be to file a claim of clear and unmistakable error.  It 
does not appear from the claims file that such a claim has 
been filed.  

Also at the March 2007 Board hearing, testimony was received 
regarding an increased rating.  Such testimony effectively 
raised a new claim for an increased rating, and this matter 
is hereby referred to the RO for appropriate action.  
However, the Board therefore finds that the only issue 
properly in appellate status is entitlement to an earlier 
effective date for the 10 percent rating.  

This appeal has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  By rating decision in October 1992, the RO denied the 
veteran's claim for a compensable rating for anal fissures; 
the veteran did not file a notice of disagreement to initiate 
an appeal from this determination. 

2.  On November 26, 2003, a claim for an increased rating for 
service-connected anal fissures was received from the 
veteran.

3.  After denying the veteran's claim in an April 2004 rating 
decision, the RO issued a December 2005 rating decision in 
which it assigned a 10 percent rating for anal fissures, 
effective from November 26, 2003. 

4.  It was not factually ascertainable that an increase in 
the severity of the service-connected anal fissures had taken 
place during the one year period prior to November 26, 2003, 
so as to meet the regulatory rating criteria for assignment 
of a 10 percent rating. 




CONCLUSIONS OF LAW

1.  The October 1992 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  The criteria for entitlement to an effective date prior 
to November 26, 2003, for assignment of a 10 percent rating 
for anal fissures have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a) (2005); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The record shows that letters were furnished to the appellant 
in January 2004 and again in April 2005 regarding the 
information and evidence necessary to warrant entitlement to 
an increased rating.  The appellant was also advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  The VA letters also implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  The January 2004 and April 2005 
letters were also furnished to the appellant prior to the 
December 2005 rating decision which gives rise to this 
appeal; it was therefore timely notice.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board finds that 
timely and adequate VCAA notice was furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

At this point the Board acknowledges that the VCAA letters to 
the veteran were couched in terms of the requirements for an 
increased rating whereas the issue which the veteran 
disagrees with is the effective date assigned for the 
increased rating that was awarded him.  However, the Board is 
of the opinion that the effective date issue can be 
considered a downstream issue from that of an increased 
rating (for which VCAA letters were duly sent).  As such, it 
would appear that another VCAA notice is not required.  See 
generally VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that 
the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran is afforded a full opportunity to contest the 
assignment of an effective date for the increased rating.  
See generally Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The present appeal involves the appellant's 
contention that an earlier effective date is warranted.  He 
has been fully advised of effective date criteria and has had 
a fair opportunity to advance his appeal for an earlier 
effective date.  In this particular case, a letter in 
compliance with Dingess was issued to the veteran in March 
2006. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes both 
private and VA medical records.  No additional pertinent 
evidence has been identified by the veteran. 



Analysis

The veteran's essential argument is that he believes that the 
10 percent rating for service-connected anal fissures should 
be retroactive to the late 1940's since he has been suffering 
the same symptomatology identified by the RO as the basis for 
the increase to 10 percent since that time.  

Review of the claims file shows that a March 1949 RO rating 
decision reduced the veteran's rating for service connected 
anal fissures from 10 percent to noncompensable, effective 
May 1949.  Since that time, the RO has issued rating 
decisions in October 1959 and October 1992 in which it denied 
increased rating claims filed by the veteran.  These 
decisions were unappealed and are therefore final decisions 
regarding the rating to be assigned to veteran's service-
connected disability.  See generally 38 U.S.C.A. § 7105.  In 
other words, the Board is precluded by principles of finality 
for revisiting the question of entitlement to a 10 percent 
rating for any period of time prior to the October 1992 
rating decision.  The veteran was informed of that 
determination and also informed of appellate rights and 
procedures.  However, he did not initiate an appeal by filing 
a timely notice of disagreement.  

The veteran filed a new increased rating claim that was 
received on November 26, 2003.  Based on a June 2005 letter 
from John G. Tedford, M.D., the RO issued a December 2005 
rating decision in which it assigned a 10 percent rating.  
The grant was effective as of the date of the increased 
rating claim (November 26, 2003).  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
pertinent statute then goes on to specifically provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).  

In the present case, the RO noted that Dr. Tedford had 
reported in his June 2005 letter that the veteran suffered 
from anal incontinence with leakage.  The RO noted that under 
Diagnostic Code 7332, constant slight, or occasional moderate 
leakage warranted a 10 percent rating, and such a rating was 
assigned.

Looking to the evidence, the Board is unable to find that it 
was factually ascertainable that an increase took place 
during the one year period prior to receipt of the claim on 
November 26, 2003, so as to show that there was constant 
slight, or occasional moderate leakage.  At the March 2007 
Board hearing, the veteran testified that he had had problems 
with leakage all his life since the surgeries in the 1940's.  
An April 2005 letter from Sherwood Baker, M.D. is also to the 
effect that the veteran was treated in the 1950's and 1960's 
for rectal problems which included leakage.  However, the 
veteran's own testimony as well as Dr. Baker's letter appears 
to date the increase in severity to more than one year prior 
to the November 26, 2003, date of receipt of the claim.  By 
regulation, when the increase took place more than one year 
prior to the date of claim, then the proper effective date of 
the 10 percent rating is the date of claim. 

The Board understands the veteran's assertions that he has 
suffered from this problem since the 1940's.  However, prior 
rating decisions determined that a compensable rating was not 
warranted.  Although the veteran had the opportunity to 
appeal those determinations, he did not do so.  By law, the 
prior decisions became final.  He is now, in effect, 
attempting to re-litigate his prior denied claims, but the 
principal of finality of prior unappealed decisions does not 
allow the Board to assign an effective date prior to the most 
recent final denial in 1992.  Moreover, laws and regulations 
governing assignment of an effective date for an increased 
rating dictate that the date of claim be the effective date 
except for the particular situation where there is an 
increase in severity (sufficient to meet the criteria for the 
higher rating) during the one year period prior to the date 
of the claim.  As discussed above, the evidence in this case 
does not support such a finding.  To the contrary, if the 
veteran's testimony and Dr. Baker's letter are relied upon, 
then the veteran had problems with leakage well before 
November 26, 2002, and the proper effective date is therefore 
the date of claim which is November 26, 2003.  


ORDER

Entitlement to an effective date prior to November 26, 2003, 
for assignment of a 10 percent rating for service-connected 
anal fissures is not warranted.  The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


